Case: 12-20491       Document: 00512300434         Page: 1     Date Filed: 07/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2013
                                     No. 12-20491
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

YIGAL BOSCH,

                                                  Plaintiff-Appellant

v.

CITY OF HOUSTON,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-304


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Yigal Bosch challenges the district court’s dismissal of his petition for
removal of his state court action. Because the removal statutes provide that only
a defendant may remove a state action to federal court, the district court did not
err in determining that removal by Bosch was improper.                      See 28 U.S.C.
§§ 1441(a), 1443(1), 1446(a); McKenzie v. United States, 678 F.2d 571, 574 (5th
Cir. 1982).
       AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.